Citation Nr: 1739047	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), initially rated 70 percent disabling.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for radiculopathy of the lower extremities, including as secondary to a thoracolumbar spine disorder.

6.  Entitlement to service connection for arthritis of the hands.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1970 to January 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A January 2012 rating decision granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 30 percent disability rating, effective July 10, 2009.  An increased, 70 percent disability rating for PTSD was granted in a September 2013 rating decision, also effective July 10, 2009.  As the Veteran has not been granted the maximum benefit allowed, the claim for an increased disability rating remains on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 hearing at the RO.  A transcript of the hearing has been associated with the  record.  

The Board acknowledges that, in a January 2014 statement, the Veteran's former representative indicated that the Veteran wished to withdraw the Veteran's claims for service connection of tinnitus, a thoracolumbar spine disorder, a cervical spine disorder, radiculopathy of the lower extremities, and arthritis of the hands.  However, as the Veteran provided testimony on these issues at his Board hearing, and did not indicate that he previously withdrew his claims, the Board retains jurisdiction.

FINDINGS OF FACT

1.  On February 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to service connection for arthritis of the hands is requested.

2.  The Veteran's PTSD most closely approximates occupational and social impairment with difficulties in most areas, such as work, family relations, and mood, due to symptoms such as disturbance of mood and motivation, irritability, anxiety, sleep impairment, and depression; total occupational and social impairment is not shown.

3.  Tinnitus is attributable to service.

4.  A thoracolumbar spine disorder was not manifested during service or within one year of separation.  A thoracolumbar spine disorder is not attributable to service.

5.   A cervical spine disorder was not manifested during service or within one year of separation.  A cervical spine disorder is not attributable to service.

6.  Radiculopathy of the lower extremities was not manifested during service or within one year of separation.  Radiculopathy of the lower extremities is not attributable to service.

7.  Radiculopathy of the lower extremities is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for arthritis of the hands by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  Tinnitus was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  A thoracolumbar spine disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  A cervical spine disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  Radiculopathy of the lower extremities was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

7.  Radiculopathy of the lower extremities is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in testimony presented on February 6, 2017, has withdrawn the appeal of the claim of entitlement to service connection for arthritis of the hands.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and this claim is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and the downstream claim for an increased disability rating for PTSD, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examinations responsive to the claims for service connection of tinnitus and spine disorders.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  Although the Veteran was not afforded VA examinations in connection with his claim of service connection for a cervical disorder or radiculopathy of the lower extremities, the Board finds that examinations or nexus opinions are not required, as the weight of the evidence demonstrates no related disease or injury during service. Therefore, any opinion would be speculative.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  
 
The Board also observes that the VLJ, at the Veteran's February 2017 hearing, explained the concepts of disability ratings and service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected PTSD has not materially changed and a uniform evaluation is warranted.  

The Veteran's PTSD is currently evaluated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for the current 70 percent disability evaluation.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 70 percent evaluation takes into account the Veteran's social and occupational impairment.  Throughout the rating period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as mild memory loss, decreased concentration, depression, anxiety, and sleep impairment, as demonstrated by the findings at the December 2011, August 2013, and October 2014 VA examinations; the Veteran's VA treatment records are consistent with the findings on VA examination.
	
The Veteran complained of sleep impairment, irritability, hypervigilance, anxiety, and depression at his VA examinations.  He also reported memory loss and difficulty concentrating.  The current 70 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by these symptoms.

The evidence does not show that the Veteran experiences total occupational and social impairment due to his symptoms.  He does not have manifestations such as grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  As previously discussed, the Board acknowledges that the Veteran's PTSD symptoms are suggestive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as depression, irritability, decreased concentration, and disturbances of mood and motivation.  Nonetheless, as noted in the December 2011, August 2013, and October 2014 VA examination reports and the Veteran's VA treatment records, the Veteran's functional impairments are not so severe as to impair his thought processes.  There was no evidence of symptoms such as delusions or hallucinations, and his impulse control, insight, and judgment are intact.  Further, the VA examination reports indicate that the Veteran is able to communicate effectively and that he is alert and oriented, with appropriate speech and normal thought processes.  

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board reiterates that the Veteran's symptoms are nearly the same as those listed in the criteria for a 70 percent rating and the examiners' characterization of these symptoms were indicative of, at most, moderately severe impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's statements.  The Board also recognizes the Veteran's occupational and social impairment.  However, the Veteran does not lack social relationships; he is married and visits with his daughter and grandchildren several times per month.  Overall, his symptoms do not equate in severity, frequency, and duration to total occupational and social impairment.   

For these reasons, the Board finds that a preponderance of the evidence is against a disability evaluation in excess of 70 percent for PTSD for the entire period.  38 C.F.R. §§ 4.3, 4.7. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the December 2011, August 2013, and October 2014 VA examination reports and VA treatment records, which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of depression, irritability, anxiety and sleep impairment, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Tinnitus

The Board finds that service connection is warranted for tinnitus.  The Veteran's in-service noise exposure is not in dispute.  The Board acknowledges that tinnitus was not shown at separation, but nonetheless points out that the absence of evidence of tinnitus at separation or for many years after is not determinative as to whether tinnitus is related to military service and does not preclude service connection of tinnitus in this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

The Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure; harmful noise exposure is consistent with the conditions of his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Thoracolumbar Spine, Cervical Spine, and Radiculopathy of the Lower Extremities

The Veteran's claims of entitlement to service connection for a thoracolumbar spine disorder, a cervical spine disorder, and radiculopathy of the lower extremities must be denied.  

In this case, there is no evidence of degenerative joint disease or degenerative disc disease of the thoracolumbar spine and/or cervical spine during active duty; there was also no evidence of a neurological disorder of the lower extremities during active duty.  The Board acknowledges that the Veteran was treated in October 1973, while on active duty, for a sore back secondary to strenuous lifting; the diagnosis was low back strain.  However, the Veteran's strain was acute and resolved by separation; there was no indication that the Veteran sought any additional treatment for, or had any other complaints related to his low back.  At separation, the Veteran did not report pertinent pathology related to his thoracolumbar spine, cervical spine, or lower extremities.  Furthermore,  physical examination of the Veteran's head and neck, upper and lower extremities, musculoskeletal system, and spine were normal; neurological evaluation was also normal.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Veteran's medical history does not establish a manifestation of degenerative joint disease or degenerative disc disease of the thoracolumbar and cervical spines, or radiculopathy of the lower extremities, within one year of separation and certainly does not establish that any disability was manifest to a compensable degree within one year of separation.  More specifically, according to available treatment records and the Veteran's own statements, the Veteran's degenerative joint disease or degenerative disc disease of the thoracolumbar and/or cervical spines did not have its onset until 2004 at the earliest (lumbar spine; see August 2010 VA examination report).  Likewise, the Veteran's radiculopathy of the lower extremities was diagnosed in 2007.  Moreover, the Veteran has not alleged onset within one year of service; the Veteran reported a history of back pain since 1987 at an August 2010 VA examination.  In short, the evidence fails to establish the presence of pathology during service or within one year of separation. 

The Veteran is competent to report that he has degenerative joint disease and degenerative disc disease of the thoracolumbar and cervical spines, as well as radiculopathy of the lower extremities, and such statements are confirmed by the record.  In addition, he is competent to report when the disorders were first identified.  However, his statements linking his disabilities to his service are not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The weight of the evidence reflects that the Veteran's degenerative joint disease and degenerative disc disease of the thoracolumbar and cervical spines are unrelated to his service.  And, by extension, his radiculopathy of the lower extremities is unrelated to service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board notes that, in September 2011, the Veteran submitted an opinion from his treating physician, Dr. S.  Dr. S noted the Veteran's history of chronic back injuries, and that he had been treating the Veteran since 2009.  Dr. S opined that the Veteran's back injuries "may be related to and are consistent with trauma such as that which could be sustained from military activity, including jumping from helicopters into hostile terrain."  

However, the letter from Dr. S lacks sufficient detail, and his opinion is based solely on the Veteran's report of injury, diagnoses of record, and the Veteran's report of onset.  However, as previously discussed there is no evidence that the Veteran sustained any injuries from jumping out of a helicopter in service.  More significantly, the Veteran did not report any related complaints at separation.  There is also no evidence of any injuries, other than the acute low back strain, in service.  The Board may not accept the medical opinions to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   Speculation does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   

The Veteran's VA treatment records, Social Security Disability Insurance documents, and August 2010 VA PTSD examination report reflect that the Veteran reported that his back pain began in 1987; the Veteran reported that he worked in home construction and for a large home improvement store, and that he fell on stairs a "couple [of] times."  The August 2010 VA spine examiner found that the Veteran's degenerative joint disease and degenerative disc disease of the thoracolumbar and cervical spines are not likely caused by or the result of any injury or event during service.  The VA examiner noted that the Veteran's low back strain was not a significant injury and that there was no evidence of a serious back disorder during or at separation from service.  The VA examiner also noted that the Veteran did not make any post-service complaints related to his back for many years after service and that the Veteran did not associate his lumbar spine disorder with his service until over 30 years after service. 

As to the Veteran's contention that his radiculopathy of the lower extremities was either caused or aggravated by his thoracolumbar and/or cervical spine disorders, because the Board found that service connection is not warranted for degenerative joint disease and degenerative disc disease of the thoracolumbar and cervical spines, there remains no further basis for consideration of the Veteran's radiculopathy of the lower extremities under 38 C.F.R. § 3.310, as secondary to degenerative joint disease and degenerative disc disease of the thoracolumbar and cervical spines.  In short, as service connection has been denied for degenerative joint disease and degenerative disc disease of the thoracolumbar and cervical spines the assertion of a secondary relationship to radiculopathy of the lower extremities fails.  See 38 C.F.R. §  3.310(a); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the August 2010 VA examination reports and the clinical evidence of record.  The VA examiner is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA examiner is also consistent with the medical evidence of record, which does not demonstrate that the Veteran's degenerative joint disease and degenerative disc disease of the thoracolumbar and cervical spines are related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In short, the most probative evidence of record fails to link the degenerative joint disease and degenerative disc disease of the thoracolumbar and cervical spines, as well as the radiculopathy of the lower extremities, to service, or including as secondary to a service-connected disease or injury.  

For the foregoing reasons, the preponderance of the evidence is against the claims of service connection for degenerative joint disease and degenerative disc disease of the thoracolumbar and cervical spines, as well as against the claim for service connection of radiculopathy of the lower extremities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

The appeal of the claim of entitlement to service connection for arthritis of the hands is dismissed.

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a thoracolumbar spine disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for radiculopathy of the lower extremities is denied.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


